DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
2.1.	Applicant’s election without traverse of Group (I) and also election of Single disclosed specie as specific Polyester obtained by polycondensation of Terephthalic acid (TA) as a single dicarboxylic acid and wherein diol component consisting of Ethylene glycol (EG), DISTRDiol (dispiro [5.1.5.1]tetradecane-7,14-diol) and  1,4-cyclohexanedimethanol (CHDM)  in the reply filed on March 4, 2022  is acknowledged.
2.2.	According to Applicant elected Specie read on Claims 1-5 and 7. Therefore, Claims 6 and 8-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 
2.3.	Thus Claims 1-5 and 7 will be examine on the merits.
Specification
Abstract
3.1.	Applicant is reminded of the proper content of an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
 It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
In chemical patent abstracts for compounds or compositions, the general nature of the compound or composition should be given as well as its use, e.g., “The compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral anti-diabetics.” Exemplification of a species could be illustrative of members of the class. For processes, the type of reaction, reagents and process conditions should be stated, generally illustrated by a single example unless variations are necessary.
3.2.	The Abstract of the disclosure is objected to because:
a)       Applicant use phrase "The present disclosure relates..";
b)	Abstract has less than 50 words;
c)	Abstract is silent regarding acid monomers  and glycols, other than  DISTRDiol, used for preparing polyester and properties of this polyester. Note that terms " excellent" and " high" as indefinite terms of degree do not provide any useful information.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
4.	Claims 1-5 and 7 are objected to  because of the following informalities:
a) Claim 1 recites: " diol moiety derived from a diol component obtained by copolymerization of a dicarboxylic acid component and a diol component...". 

b) it is noted that language of Claims 1-5  with respect to " diol compound', "diol component" and " diol moiety"   is confusing.
 Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-4 and 7 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated  by Hoechst  ( DE 2008984 - reference cited on IDS filed on January 21, 2021).  
5.1.	Regarding Claims 1-4 and 7  Hoechst disclosed polyester obtained by polymerization of acid component as TA ( terephthalic acid)  and diol component, wherein diol component comprises EG, DISTRDiol and CHDM. Note that  DISTRDiol can be present in polyester in amount up to 50 mole%  based on 100 mole% of TA ( see [0006]), EG  can be present in amount from 50 mole% to  85 mole%  and polyester has Tg ( glass transition temperature (freezing temperature according EPO translation) in range above 1000 C. 
Hoechst anticipated all compositional limitations of Applicant's Claims 1-4 and 7.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hoechst  ( DE 2008984.
6.1.	Discussion with respect to Hoechst  (see paragraph 5 above) is incorporated herein by reference. 
6.2.	As discussed above Hoechst disclosed same basic polyester, wherein polyester comprises same acid component and diol component , which comprises EG, DISTRDiol and CHDM, wherein  CHDM can be present in polyester in amount " up to 20 mol% of the aliphatic diol portion".  Because aliphatic diol ( in this case -EG) can be present in the amount up to 85 mole%, then CHDM can be present in the amount up to 17 mole% which is close to lower end of Applicant's claimed range from 20 mole% ( see Claim 5).
6.3.	Therefore, Hoechst renders claimed polyester of Applicant's claim 5 due to expectation  that polyester taught by Hoechst would have similar properties  as established in the art : "a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close". Titanium Metals Corp. of Americav.Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). 
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure – see PTO-892 attached.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY MESH whose telephone number is (571)272-2901. The examiner can normally be reached 8 a.m - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-SIU ( Walter) Choi can be reached on (571) 272 1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNADIY MESH/Examiner, Art Unit 1763    

/FRANCES TISCHLER/Primary Examiner, Art Unit 1765